Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a radiation field shaping device, classified in B22F10/10.
II. Claim 7, drawn to a method of making a radiation beam field shaping device, classified in B33Y10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice a materially different process. For example, the apparatus may be used as a mold to make a radiation absorbing material via the opening in the bottom. Said differently, the opening in the bottom may function as a cavity for molding an object that is specific to patient dimensions. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas McFarlane on 29 April 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 2 is objected to because of the following informalities:  It recites “with Youngs modulus greater than…” Presumably this should be “with a Youngs modulus greater than…” 

Claim 1 is objected  to because of the following informalities:  It recites “inner side walls…” Presumably this should be “the … inner walls.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinsaraa et al., “Characterization of Attenuating Properties of Novel Composite Radiation Shields,” J Nucl Med Radiat Ther 2016, 7:6, DOI: 10.4172/2155-9619.1000316 (attached herewith as an NPL reference, hereinafter “Kinsaraa”).

Regarding claim 1 Kinsaraa teaches a radiation beam field shaping device comprising: 
a frame having a bottom, outer side walls, an opening in the bottom (the introduction teaches that their printed shell decreases the amount of peripheral doses of radiation, thus the configuration necessarily has to have an opening through which radiation passes and the surrounding sides block peripheral radiation; see Fig. 4 for a crude example), and inner walls around the opening in the bottom, where the outer side walls, bottom, and inner side walls define an interior space (see introduction discussing peripheral radiation blockage; see Fig. 4) of the frame; 
a granular material (see table 1 and table 2 showing various filler compositions) contained within the interior space, where the granular material has a bulk density of at least 3 g/cm3 (page 4 teaches that lead balls alone have a bulk density of 7.4 g/cm3, tungsten powder has a bulk density of 9.6 gm/cm3, and tungsten balls have a bulk density of 11.5 g/cm3; see table 2)  and composed of metal grains having a size between 1 um and 4 mm (see tables 1 and 2 teaching 1 mm lead balls, 0.2 mm tungsten powder, and 1.5 mm tungsten balls).

Regarding claim 4, Kinsaraa teaches where the granular material contained within the interior space forms a 5-30 mm thick (table 1 and 2 show experimenting with filler material thickness in the range of 5-25mm) layer.

Regarding claim 5, Kinsaraa teaches where the metal grains are solid tungsten alloy ball bearings (see Table 1 and 2) 1-4 mm in diameter (see Table 1 and 2).

Regarding claim 6, Kinsaraa teaches where the metal grains are composed of a powder selected from the group consisting of tungsten alloy powder (see Tables 1 and 2) and aluminum oxide powder.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsaraa.

Regarding claim 2, Kinsaraa fails to explicitly teach where the frame is composed of a 3D printable material with Youngs modulus greater than 0.5 GPa.
Kinsaraa teaches that Shell material type and thickness should be considered for their load carrying capacity and manufacturability by 3-D printing techniques (page 7). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to choose a 3d printing material with a Young’s modulus greater than .5 GPa as that type of material would hold better under stress/strain and have a better load carrying capacity for heavy lead or tungsten balls. 

Regarding claim 3, Kinsaraa fails to explicitly teach where the inner side walls are 0.2-5 mm thick and 5-30 mm tall.
Kinsaraa teaches that Shell material type and thickness have little effect on the shielding capability and should only be considered for their load carrying capacity and manufacturability by 3-D printing techniques (page 7). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to choose the thickness of the walls based upon their load carrying capacity and the height of the walls based upon the thickness of the filling material that will be encapsulated (tables 1 and 2) and based upon the patient specific geometry (see introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748      

/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748